DETAILED ACTION
This office action is in response to amendment filed on 02/07/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment filed on 02/07/2022 has been entered. Claims 1 – 2, 4 – 9 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objections and 112b rejections previously set forth in the Non-Final Office Action mailed 11/10/2021.
Response to Arguments

Applicant argued that the previous combination of cited arts does not explicitly cover all three features of the claimed invention which are:  1) identifying a subset of conditions within a plurality of conditions; 2) responsive to a determination that a logical condition within the plurality of conditions is satisfied. sending a data connection request message from the on-board device; and 3) responsive to a determination that said logical condition is within the identified subset of conditions is satisfied, sending a message in addition to the data connection request message. (Remark, page 7 -8).

Examiner disagreed with the arguments. With regard to feature (1) and (2), Oesterling describes to determine a plurality of conditions associated with each type of event comprising at least emergency condition and communication priority associated with respective type of event. Once those conditions are satisfied such that the communication priority is greater than a threshold, the on-board MVCU sends a connection request to the call center 170 (Par. [0046 – 0048]). With regard to feature (3), interpreting the claim under BRI, it is just a mere sending a message from the on-board device to the remote server when predetermined condition is satisfied without further reciting the practical use or purpose of the additional message. Based on the interpretation, Examiner submits that Oesterling also discloses beside sending the connection request message, the MVCU is described to send the message with information regarding to the event type and the communication priority associated with the event type to the call center 170 (at least [Par. 0019]). Therefore, it is believed that the amendment has not overcome the previous 103 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the data connection request message comprises data identifying the on-board device and wherein, in the processing step the connection request is accepted or rejected also based on said data identifying the on-board device.” There is lack of antecedent basis for the limitation “in the processing step”.
Claim 4 recites “wherein the assessment step comprises a step of assessing whether or not a given portion of the log memory was filled.” There is lack of antecedent basis for the limitation “the assessment step”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling, Christopher L. (Publication No. US 20060194566 A1; hereafter Oesterling) in view of Saarisalo et al. (Publication No. US 20070263560 A1; hereafter Saarisalo) and in further view of Hosomi, Takeo (US Patent No. US 7043561 B2; hereafter Hosomi).

Regarding to claim 1, Oesterling teaches a Data transmission method between an on-board device adapted to acquire data relating to motion and/or driving parameters of a vehicle and a remote processing center ([Par. 0006], “The method includes determining an emergency condition. A communications priority is determined. Information is communicated between the vehicle telematics device and the call center based on the emergency condition and the communications priority” where it is inherent that the telematics device detects emergency condition via sensors data collected while driving.), the method comprising: 
	acquiring said data through the on-board device and storing them in a log memory of the on- board device; ([Par. 0046], “0046] At step 240, information (e.g., vehicle sensor data, other data, geographic positioning of the vehicle, voice calls, etc.) is selectively communicated between the MVCU 110 and the call center 170 based on the emergency condition and the communications priority” ; [Par. 00048], “the inhibited low-priority communications may be stored in a memory portion or other storage device at the MVCU 110 for later communication. When it is determined that an emergency condition no longer exists or at least has diminished to a certain point, normal communications between vehicles and the call center 170 may resume and the stored communications sent” wherein the “priority communication” indicates a priority value associating with each event type. It is inherent that information related to an event such as vehicle sensor data, other data, geographic positioning of the vehicle, etc. are stored in a memory for later communication.)
	identifying a subset of conditions in a plurality of conditions each associated with a respective type of event; ([Par. 0042 - 0043], “the term "emergency condition" is defined as one or more events that may result in an increase in communications volume and/or a decrease in the functional capacity of a wireless area network. Examples of emergency conditions include, but are not limited to, natural disasters (e.g., hurricanes, earthquakes, floods, tornados, etc.), non-natural disasters (e.g., fires, riots, terrorist acts, etc.), and other conditions that usually require reliable communication of high priority messages. the emergency condition is determined at the call center 170. For example,
circumstances that may lead up to or are currently contributing to an emergency condition may be
communicated to the call center 170 (i.e., the call center 170 may receive input feeds from a weather
service, civil defense service, news service, television, radio, phone calls, reports, sensors, etc.).
Determination of the emergency condition may also include determining the type of condition (e.g.,
fire, flood, riot, etc.), its geographic location, severity, motion, time-frame, and the like, and how it
would affect overall communications systems. Preferably, the determined emergency condition would
be authenticated by one or more additional sources.”; [Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants).”; [Par. 0049], “FIG. 3 provides a two column data table containing an event type 305 and a communication priority value 310. Each event type 305 is assigned a communication priority value 310. For example, an airbag deployment event 315 has an associated communication priority one value 320, where a communication priority one value 320 is the highest priority available. In this embodiment, an emergency button press event 325 also has a communication priority one value 330”))
	responsive to a determination that a logical condition within one of the plurality of conditions is satisfied, sending, from the on-board device, a data connection request message to request the establishment of a connection between the on-board device and the remote processing center ([Par. 0017 – 0019], “MVCU 110, via telematics unit 120, sends to and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from MVCU 110 to communication network 142 … MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)” wherein the “MVCU 110” is part of the onboard telematics device of the vehicle. This is interpreted as when an emergency condition occurred, the MVCU requests to establish a network connection with the call center via the “wireless carrier system 140” to communicate regarding to the event. The “wireless carrier system 140” reads on the “mobile cellular radio network” and is described more in detail in [Par. 0023]), wherein the data connection request message includes at least one data identifying the type of event associated with said logical condition and wherein said at least one data identifying the type of event is an event type identifier assigned by the on-board device to the data connection request message; (([Par. 0054 -0055], “the computer program code, stored within computer usable medium executed by the MCVU (FIG. 1, 110) detects the occurrence of a vehicle event. If an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425 … Step 435 compares the priority value received via the satellite radio broadcast (e.g. an XM radio broadcast) or short-range network broadcast (e.g. 802.11) stored in the buffer recited in step 420 to the communication priority associated with the event type shown in FIG. 3”);  [Par. 0054 – 0057], “if an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425…If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as when an event occurred, the onboard telematics device will determine if the priority value associated with the event is greater than a threshold value, then communicates event information to the call center. The request for communicating with the call center include a message regarding to priority factor as described in [Par. 0019]. The priority value is associating with the event type and reads on the “event type identifier.”)	
	responsive to a determination that said logical condition is within said identified subset of condition, sending, a message from the on-board device in addition to the data connection request message; ([Par. 0019], “MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)”; [Par. 0056], “If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as the onboard telematics device sends a request for establishing a connection with the call center when the identified event condition is satisfied in such the priority value associating with the event is greater than a threshold. The request connection request also includes a message containing communication priority associated with respective event type.) 

Oesterling teaches the telematics device sends a request to establish a connection to the call center when condition is satisfied as described above, but does not explicitly disclose the connection between the on-board device and the remote processing center could be a GPRS connection.

	However, Saarisalo teaches the connection between the on-board device and the remote processing center could be a GPRS connection. ([Par. 0035], “The base station is coupled to a communication server 110 for selecting and storing PoC set up and configuration information for the mobile terminals for group services. The base station is further connected to a cellular network 114,via a connection 112 which may be a for example a general packet radio system (GPRS) connection. The GPRS connection connects the mobile stations served by the base station 102 to a circuit switched network, and to other mobile terminals served by remote base stations connected to the cellular network. The cellular connected base stations allow mobile terminals served by different base stations to be in the same group. The GPRS network is described in detail in ETSI Standard, GSM03.60 v6.2.0. GPRS is a packet-mode techniques used for transferring data and signaling”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling to incorporate the teaching of Saarisalo. The modification would have been obvious because by establishing a GPRS network to connect between the onboard device and the remote center, it allows the system to be compatible with standard-based GPRS communication providers, thereby increasing the coverage via radio network. 

	The combination of Oesterling and Saarisalo teaches the onboard device sends a request to establish a data connection with the remote processing center, the request message includes communication priority factor associating with an event type as described above, but does not explicitly disclose receiving acceptance or rejection of connection according to request message sent to the processing center. 

	However, Hosomi teaches receiving acceptance or rejection of connection according to request message sent to the processing center. ([Col. 2, line 66 – 67 – Col. 3, line 1 – 11], “plurality of clients for issuing respective request messages; and one or more servers allowing access from the plurality of clients and processing the request messages to provide a response message to the one of the clients that issued the respective request message, wherein the server is adapted to recognize priority-related information of the request message for processing the request message, and the priority-related information includes: first information indicating whether the request message is first received or has been received in the past but rejected for processing; and second information indicating a receipt sequence of the request message” where this is interpreted as the server allows access for a request that has higher priority and send a response message the client device. Priority-related information is determined based on data associating with the request message.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Oesterling and Saarisalo to incorporate the teaching of Hosomi. The modification would have been obvious because by receiving a response of whether the connection request is accepted, it allows the client device to be able acknowledge the status of the connection request, so it can perform alternative action upon the request is rejected. 

Regarding to claim 7, the combination of Oesterling, Saarisalo and Hosomi teaches the method of claim 1.
Oesterling further teaches wherein the possible types of event include: filling of a given portion of the log memory: potential theft of the vehicle; potential accident of the vehicle; diagnostic alarm detected by the on-board device; request for assistance. ([Par. 0037], “Communication services manager 174 provides one or more of a variety of services including initiating data over voice channel wireless communication, enrollment services, navigation assistance, directory assistance, roadside assistance, business or residential assistance, information services assistance, emergency assistance, and communications assistance.”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo and Hosomi in view of Dolan et al. (Publication No. US 20130021904 A1; hereafter Dolan).
The combination of Oesterling, Saarisalo and Hosomi teaches the remote processing center send a response of allowing or rejecting the connection request based on information associating with the request message as described above but does not explicitly disclose wherein the data connection request message comprises data identifying the on-board device. 

However, Dolan teaches wherein the data connection request message comprises data identifying the on-board device. ([Par. 0005], “The network element is configured to receive a connection request from an accessing device, where the connection request requests connection to a first gateway of the plurality of gateways, and the network element is included in the RAN. The network element is configured to obtain a priority of the accessing device and a threshold priority of the first gateway. The network element is configured to grant the connection request based on the priority of the accessing device and the threshold priority of the first gateway.” ; [Par. 0007], “The network element is configured to receive an authentication response including information indicating the priority of the accessing device in response to the authentication request if authentication is successful” where this is interpreted as the server determines access priority based on priority of identified accessing device.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Oesterling, Saarisalo and Hosomi to incorporate the teachings of Dolan. The modification would have been obvious because by identifying the on-board device, it allows the processing center to recognize the registered on-board and prevent unauthorized or low-priority devices from overloading the remote processing center.

Claim 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo and Hosomi in view of Doherty et al.  (Publication No. US 20100035602 A1; hereafter Doherty_602).
Regarding to claim 4, the combination of Oesterling, Saarisalo and Hosomi teaches the method of claim 1. 
The combination of Oesterling, Saarisalo and Hosomi teaches to store acquired data in a log memory of the on-board device as described in claim 1 above but does not explicitly disclose wherein the assessment step comprises a step of assessing whether or not a given portion of the log memory was filled.

However, Doherty_602 teaches assessing whether or not a given portion of the log memory was filled. ([Par. 0055], “If an upload event does not take place, it is to be understood that the data may be stored in the memory 38 for a predetermined time, as shown at reference numeral 214. This time frame may be indefinite, until a memory 38 threshold is exceeded, or for a fixed period (e.g., six months from the login date).” This is interpreted as the system assesses the memory status if the memory is filled with data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo and Hosomi to incorporate the teaching of Doherty_602. The modification would have been obvious because assessing the status of remaining space of the memory, it allows the system to make decision such as sending out the stored data before the memory is filled. 

Regarding to claim 5, the combination of Oesterling, Saarisalo and Hosomi and Doherty_602 teaches the method of claim 4. 
Doherty_602 further teaches wherein said given portion of the log memory has a smaller size than the overall capacity of the log memory. ([Par. 0055], “If an upload event does not take place, it is to be understood that the data may be stored in the memory 38 for a predetermined time, as shown at reference numeral 214. This time frame may be indefinite, until a memory 38 threshold is exceeded, or for a fixed period (e.g., six months from the login date).” It is inherent that the data is filled until the memory exceeds its threshold. The threshold could be an indication of the overall capacity of the memory.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo and Hosomi in view of RFC 2865 (NPL “Remote Authentication Dial In User Service (RADIUS); hereafter RFC2865).
Regarding to claim 6, the combination of Oesterling, Saarisalo and Hosomi teaches the method of claim 1.
The combination of Oesterling, Saarisalo and Hosomi teaches to send a data connection request message to the remote processing center via radio network as described in claim 1 above, but does not explicitly disclose wherein said data connection request message could be in a Radius packet (Radius server)  indicating acceptance of the connection request. 

However, RFC2865 teaches wherein said data connection request message could be in a Radius packet (Radius server) indicating acceptance of the connection request. (Page 4, section 1.0, “Radius servers are responsible for receiving user connection requests, authenticating the user, and then returning all configuration information necessary for the client to deliver service to the user… Transactions between the client and RADIUS server are authenticated through the use of a shared secret, which is never sent over the network. In addition, any user passwords are sent encrypted between the client and RADIUS server, to eliminate the possibility that someone snooping on an unsecure network could determine a user’s password.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo and Hosomi to incorporate the teaching of RFC2865. The modification would have been obvious because by communicating via the RADIUS packet, it provides an authentication system that prevents unauthorized users from accessing the system, and by providing the system in a standards-compliant way so as to be compatible with multiple implementation options.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo and Hosomi in view of Chakravarty et al. (US Pub. No. 2005/0160373; hereafter Chakravarty) and in further view of Hohl, Fritz (Publication No. US 20100093273 A1; hereafter Hohl).
Regarding to claim 8, the combination of Oesterling, Saarisalo and Hosomi teaches the method of claim 1.
The combination of Oesterling, Saarisalo and Hosomi teaches to establish the GPRS connection between the on-board device and the remote processing center as described in claim 1 above.
Oesterling further teaches to send from the on-board device to the remote operations center data packets stored in the log memory; ([Par. 0046], “At step 240, information (e.g., vehicle sensor data, other data, geographic positioning of the vehicle, voice calls, etc.) is selectively communicated between the MVCU 110 and the call center 170 based on the emergency condition and the communications priority” wherein the “information (e.g. vehicle sensor data, other data…)” reads on the “data packets” that is stored in the memory.)

The combination of Oesterling, Saarisalo and Hosomi does not explicitly disclose the log memory comprises an area of FAT memory with indexing.

However, Chakravarty teaches the log memory comprises an area of FAT memory with indexing. (Fig. 6, [Par. 0034], “when a file is "deleted," most programs generally only remove the file allocation table (FAT) entry in the FAT for the deleted file, while the actual file data physically remains on the disk. To "wipe" the file completely off the disk, then, the section of the disk where the file is stored is re-formatted (block 614), using multiple overwrites of the disk area with opposing bit patterns, such as writing all "1's" followed by writing all "0's" on the file's disk area. The FAT is then updated to reflect the erased file (block 616), and the process ends (terminator 622).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo and Hosomi to incorporate the teaching of Chakravarty. The modification would have been obvious because by comprising FAT memory with indexing table in the memory log, it allows the system to have a better file management in which the index table stored on the device to identify chains of data storage areas associated with a file.
	
	The combination of Oesterling, Saarisalo , Hosomi and Chakravarty teaches to send data to the remote processing center via the GPRS connection as described above but does not explicitly disclose receiving at the on-board device a confirmation of receipt of the data packets by the remote processing center; erasing/rewriting from the log memory the data packets sent to the remote processing center and whose reception is confirmed by the remote processing center, indexing in the FAT memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center.

	However, Hohl teaches receiving at the on-board device a confirmation of receipt of the data packets by the remote processing center; ([Par. 0009], “after the server successfully received the data from the mobile device, it transmits confirmation information to the mobile device according to the present invention via the wireless communication system in order to indicate the successful receipt of the data and in order to enable the mobile device to delete the successfully transferred data from its memory unit.”)
erasing/rewriting from the log memory the data packets sent to the remote processing center and whose reception is confirmed by the remote processing center ([Par. 0009], “after the server successfully received the data from the mobile device, it transmits confirmation information to the mobile device according to the present invention via the wireless communication system in order to indicate the successful receipt of the data and in order to enable the mobile device to delete the successfully transferred data from its memory unit”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo, Hosomi and Chakravarty to incorporate the teaching of Hohl. The modification would have been obvious because by confirming a receipt after the server received data sent by the mobile device, it allows the system to avoid inadvertently deleting data that has not actually been successfully uploaded to the remote processing center.
	
The combination of Oesterling, Saarisalo,  Hosomi, Chakravarty and Hohl also teaches to send data to the remote processing center via the GPRS center, and erasing/rewriting the data stored in FAT memory after receiving the confirmation of receipt from the remote processing center as described above, and further teaches indexing in the FAT memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center. (It is inherent that the ordinary capability of the FAT memory comprises index table that identifies chain of storage areas associating with files in which it indexes the entries that are empty (erased after data sent) or entries that are still filled.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of Saarisalo in further view of RFC2865 and in further view of Hosomi.
Regarding to claim 9, Oesterling teaches a Data transmission method between an on-board device adapted to acquire data relating to motion and/or driving parameters of a vehicle and a remote processing center ([Par. 0006], “The method includes determining an emergency condition. A communications priority is determined. Information is communicated between the vehicle telematics device and the call center based on the emergency condition and the communications priority” where it is inherent that the telematics device detects emergency condition via sensors data collected while driving.), comprising the steps of: 
	acquiring said data through the on-board device and storing them in a log memory of the on- board device; ([Par. 0046], “0046] At step 240, information (e.g., vehicle sensor data, other data, geographic positioning of the vehicle, voice calls, etc.) is selectively communicated between the MVCU 110 and the call center 170 based on the emergency condition and the communications priority” ; [Par. 00048], “the inhibited low-priority communications may be stored in a memory portion or other storage device at the MVCU 110 for later communication. When it is determined that an emergency condition no longer exists or at least has diminished to a certain point, normal communications between vehicles and the call center 170 may resume and the stored communications sent” wherein the “priority communication” indicates a priority value associating with each event type. It is inherent that information related to an event such as vehicle sensor data, other data, geographic positioning of the vehicle, etc. are stored in a memory for later communication.)
	identifying a subset of conditions in a plurality of conditions each associated with a respective type of event; ([Par. 0042 - 0043], “the term "emergency condition" is defined as one or more events that may result in an increase in communications volume and/or a decrease in the functional capacity of a wireless area network. Examples of emergency conditions include, but are not limited to, natural disasters (e.g., hurricanes, earthquakes, floods, tornados, etc.), non-natural disasters (e.g., fires, riots, terrorist acts, etc.), and other conditions that usually require reliable communication of high priority messages. the emergency condition is determined at the call center 170. For example,
circumstances that may lead up to or are currently contributing to an emergency condition may be
communicated to the call center 170 (i.e., the call center 170 may receive input feeds from a weather
service, civil defense service, news service, television, radio, phone calls, reports, sensors, etc.).
Determination of the emergency condition may also include determining the type of condition (e.g.,
fire, flood, riot, etc.), its geographic location, severity, motion, time-frame, and the like, and how it
would affect overall communications systems. Preferably, the determined emergency condition would
be authenticated by one or more additional sources.”; [Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants).”; [Par. 0049], “FIG. 3 provides a two column data table containing an event type 305 and a communication priority value 310. Each event type 305 is assigned a communication priority value 310. For example, an airbag deployment event 315 has an associated communication priority one value 320, where a communication priority one value 320 is the highest priority available. In this embodiment, an emergency button press event 325 also has a communication priority one value 330”))
	responsive to a determination that a logical condition within one of the plurality of conditions is satisfied, sending, from the on-board device, a data connection request message to request the establishment of a connection between the on-board device and the remote processing center ([Par. 0017 – 0019], “MVCU 110, via telematics unit 120, sends to and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from MVCU 110 to communication network 142 … MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)” wherein the “MVCU 110” is part of the onboard telematics device of the vehicle. This is interpreted as when an emergency condition occurred, the MVCU requests to establish a network connection with the call center via the “wireless carrier system 140” to communicate regarding to the event. The “wireless carrier system 140” reads on the “mobile cellular radio network” and is described more in detail in [Par. 0023]), wherein the data connection request message includes at least one data identifying the type of event associated with said logical condition and wherein said at least one data identifying the type of event is an event type identifier assigned by the on-board device to the data connection request message; (([Par. 0054 -0055], “the computer program code, stored within computer usable medium executed by the MCVU (FIG. 1, 110) detects the occurrence of a vehicle event. If an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425 … Step 435 compares the priority value received via the satellite radio broadcast (e.g. an XM radio broadcast) or short-range network broadcast (e.g. 802.11) stored in the buffer recited in step 420 to the communication priority associated with the event type shown in FIG. 3”);  [Par. 0054 – 0057], “if an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425…If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as when an event occurred, the onboard telematics device will determine if the priority value associated with the event is greater than a threshold value, then communicates event information to the call center. The request for communicating with the call center include a message regarding to priority factor as described in [Par. 0019]. The priority value is associating with the event type and reads on the “event type identifier.”)	
	responsive to a determination that said logical condition is within said identified subset of condition, sending, a message from the on-board device in addition to the data connection request message; ([Par. 0019], “MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)”; [Par. 0056], “If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as the onboard telematics device sends a request for establishing a connection with the call center when the identified event condition is satisfied in such the priority value associating with the event is greater than a threshold. The request connection request also includes a message containing communication priority associated with respective event type.) 

Oesterling teaches the telematics device sends a request to establish a connection to the call center when condition is satisfied as described above, but does not explicitly disclose the connection between the on-board device and the remote processing center could be a GPRS connection.

	However, Saarisalo teaches the connection between the on-board device and the remote processing center could be a GPRS connection. ([Par. 0035], “The base station is coupled to a communication server 110 for selecting and storing PoC set up and configuration information for the mobile terminals for group services. The base station is further connected to a cellular network 114,via a connection 112 which may be a for example a general packet radio system (GPRS) connection. The GPRS connection connects the mobile stations served by the base station 102 to a circuit switched network, and to other mobile terminals served by remote base stations connected to the cellular network. The cellular connected base stations allow mobile terminals served by different base stations to be in the same group. The GPRS network is described in detail in ETSI Standard, GSM03.60 v6.2.0. GPRS is a packet-mode techniques used for transferring data and signaling”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling to incorporate the teaching of Saarisalo. The modification would have been obvious because by establishing a GPRS network to connect between the onboard device and the remote center, it allows the system to be compatible with standard-based GPRS communication providers, thereby increasing the coverage via radio network. 

The combination of Oesterling and Saarisalo teaches to send a data connection request message to the remote processing center via radio network as described above, but does not explicitly disclose wherein said data connection request message could be in a Radius packet.

However, RFC2865 teaches wherein said data connection request message could be in a Radius packet (Radius server) as interpreted in 112b rejection above. (Page 4, section 1.0, “Radius servers are responsible for receiving user connection requests, authenticating the user, and then returning all configuration information necessary for the client to deliver service to the user… Transactions between the client and RADIUS server are authenticated through the use of a shared secret, which is never sent over the network. In addition, any user passwords are sent encrypted between the client and RADIUS server, to eliminate the possibility that someone snooping on an unsecure network could determine a user’s password.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling and Saarisalo to incorporate the teaching of RFC2865. The modification would have been obvious because by communicating via the RADIUS packet, it provides an authentication system that prevents unauthorized users from accessing the system, and by providing the system in a standards-compliant way so as to be compatible with multiple implementation options.

	The combination of Oesterling, Saarisalo and RFC2865 teaches the onboard device sends a request to establish a data connection with the remote processing center, the request message includes priority factor associating with an event type as described above, but does not explicitly disclose processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data.

	However, Hosomi teaches receiving acceptance or rejection of connection according to request message sent to the processing center. ([Col. 2, line 66 – 67 – Col. 3, line 1 – 11], “plurality of clients for issuing respective request messages; and one or more servers allowing access from the plurality of clients and processing the request messages to provide a response message to the one of the clients that issued the respective request message, wherein the server is adapted to recognize priority-related information of the request message for processing the request message, and the priority-related information includes: first information indicating whether the request message is first received or has been received in the past but rejected for processing; and second information indicating a receipt sequence of the request message” where this is interpreted as the server allows access for a request that has higher priority and send a response message the client device. Priority-related information is determined based on data associating with the request message.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Oesterling, Saarisalo and RFC2865 to incorporate the teaching of Hosomi. The modification would have been obvious because by receiving a response of whether the connection request is accepted, it allows the client device to be able acknowledge the status of the connection request, so it can perform alternative action upon the request is rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668